Citation Nr: 1744135	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for left elbow epicondylitis. 

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for right rhomboid strain.

4.  Entitlement to a 100 percent temporary total evaluation under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following right shoulder surgery in March 2010.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right rhomboid strain and lumbosacral strain. 

6.  Entitlement to service connection for a left lower extremity (LLE) disorder, to include as secondary to service-connected low back disorder.

REPRESENTATION

Appellant represented by:	Bryan Held, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 2002.

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2011 by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Board notes that the Veteran's low back claim includes associated issues such as the presence or absence of associated lumbar radiculopathy of the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Note (1) (2016).

In December 2016, the Veteran testified before the undersigned at a Board hearing via video conference with the Veteran sitting at the RO and the undersigned at the Board's Central Office in Washington, DC.  The undersigned held the record of the hearing open for receipt of additional evidence.  A transcript of the hearing is in the claims file.  The Board notes that, concerning the LLE issue, the Veteran's testimony primarily described symptoms of sciatica.  Hence, the Board has characterized the issue of the case as noted on the title page.

In September 2015, the Board remanded the case so the aforementioned hearing could be scheduled.

The issue of entitlement to service connection for post-operative residuals of right (dominant) shoulder labrum tear has been raised by the record in an April 12, 2012 medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

All of the service connection issues; entitlement to a compensable rating for left elbow epicondylitis; entitlement to a rating higher than 10 percent for lumbar spine disorder for the period since June 5, 2013; entitlement to an increased rating for right rhomboid strain; and, entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following right shoulder surgery in March 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period prior to June 5, 2013, the lumbar spine disorder manifested with range of motion (ROM) on forward flexion greater than 0 to 60 degrees and combined ROM (CROM) greater than 120 degrees.  Neither guarding, spasms, nor associated neurological symptomatology manifested.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent for the orthopedic symptoms of lumbar spine disability for the period prior to June 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, General Formula,  Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the August 2011 rating decisions, via a March 2010 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Rating Criteria

For the thoracolumbar spine, normal ROM on forward flexion is 0 to 90 degrees; backward extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are rated under the General Formula.  Regarding the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less. A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Formula.

Discussion

By way of history, an August 2002 rating decision granted service connection for a lumbosacral strain and assigned an initial 10 percent rating, effective in November 2002.  VA received the Veteran's current claim for an increased rating in January 2010.

Private outpatient records note the Veteran's complaints of sharp low back pain that radiated to the back of the right knee.  (02/05/2010 VBMS-Medical Treatment-Non-Government Facility)  The April 2010 VA examination report reflects complaints of daily low back pain.  On a scale of 1 to 10, the Veteran assessed his pain on average as 4 to 8, which increased with certain activity.  The Veteran reported that he could not walk for more than a mile for a stretch or climb more than two flights of stairs.  He reported further that he could not do frequent bending or lift more than 25 pounds without an increase in pain; and, he reported radiating pain to both lower extremities (LEs), right greater than left, including numbness and tingling of the RLE.  He denied problems with sphincter control, use of any assistive devices, incapacitating episodes, flare-ups, or impact on his activities of daily living.  The Veteran reported occasional use of Ibuprofen for relief of his symptoms, and he worked full time.  Physical examination revealed normal lumbar spine alignment.  There was no tenderness or paraspinal muscle spasms.  ROM on forward flexion was to 80 degrees; backwards extension to 25 degrees; and, lateral rotation and lateral flexion to 25 degrees bilaterally, all movements without pain.  Straight leg raising was to 80 degrees, and Lasegue's was negative.  The examiner noted that no focal neurological sign was elicited in either LE.  The Veteran's gait was normal. Lumbar spine X-rays showed osteoarthritis.  The examiner diagnosed degenerative joint and disc disease and chronic lumbar strain.  The examiner opined that the Veteran's disorder had no occupational impairment with respect to sedentary jobs.  (04/13/2010 VBMS-VA Examination, p. 2, 4, 8)

Another examination was conducted in July 2011.  The examination report reflects that the examiner conducted a review of the claims file as part of the examination.  At this examination the Veteran assessed the intensity of his low back pain as 1/10.  He reported further that his activities of daily living were limited and his work was impacted, but he did not provide specifics.  He reported further that it was difficult for him to sit in one position for long due to aching in his legs; yet, he denied leg pain or any acute episodes of excruciating back pain over the prior 12 months.  The Veteran reported that he did home exercises.  Physical examination revealed a normal lumbar lordosis.  There was no tenderness, spasm, or scoliosis; and, muscle tone was good.  The Veteran complained of pain on the left side.  ROM on forward flexion was to 65 degrees, and backwards extension to 25 degrees, both with pain at the end point of the motion.  Lateral rotation and flexion each was to 30 degrees without pain bilaterally.  The examiner noted that both LEs were negative for any neurological deficiency, and straight leg raising was to 75 degrees with negative Lasegue.  The examiner noted the April 2011 X-rays.  Diagnosis was chronic lumbar strain with lumbarization of S1 vertebra.  (07/12/2011 VBMS-VA Examination)

The objective findings on clinical examination, as described above, show that the Veteran's low back continued to more nearly approximate the assigned 10 percent rating.  38 C.F.R. §§ 4.10, 4.71a, General Formula, DC 5237 during the period in question.  A higher rating was not met or approximated, as the Veteran's motion on forward flexion was greater than 0 to 60 degrees, CROM was greater than 120 degrees, and there was no guarding or spasm.  Further, the examiner noted at each examination that repetitive-use testing did not reveal any additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The Board also notes that the examiner noted the absence of active neurological symptoms in the LEs.  Hence, there is no factual basis for a separate rating for associated neurological symptoms during this time period.

The July 2012 VA examination report (07/26/2012 VBMS-VA Examination, p. 13 et seq) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of mid-back pain since age 30.  He denied any paresthesias to the extremities or incapacitating episodes or flare-ups during the prior 12 months.  The Veteran also denied any impact on his activities of daily living.  He reported further that his current symptoms were intermittent, and he occasionally used Ibuprofen.  Physical examination revealed no guarding or pain or spasm on palpation.  ROM on forward flexion was to 90 degrees or greater and backward extension to 30 degrees or greater, both without evidence of pain.  Lateral flexion and lateral rotation were to 30 degrees without pain bilaterally.  The examiner noted that examination revealed no functional loss.  There was no additional functional loss with repetitive movement.  The examiner diagnosed upper thoracic strain, likely resolved.

The objective findings on clinical examination revealed no basis for a rating higher than 10 percent, as forward flexion was greater than 0 to 60 degrees, CROM was greater than 120 degrees, and there was no guarding or spasm.  38 C.F.R. § 4.71a, General Formula, DC 5237.  Further, the examiner noted that repetitive-use testing did not reveal any additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  Neurological examination revealed motor strength of 5/5 throughout; no atrophy; deep tendon reflexes of 2+; and, sensory was normal.  Straight leg raising was negative bilaterally.  The examiner noted that there were no signs of radiculopathy, there was no intervertebral disc syndrome (IVDS), and the Veteran used no assistive devices.  The examiner noted further that the Veteran had not lost the use of his spine, and he used no assistive devices.  The Board also notes that the examiner noted the absence of active neurological symptoms in the LEs.  Hence, there is no factual basis for a separate rating for associated neurological symptoms.

Outpatient records dated after July 2012 reflect no basis for a higher rating for the orthopedic symptoms.  On June 5, 2013, however, physical therapy records reflect complaints of sciatica, and the therapist's records appear to indicate diminished knee jerks.  Thus, the Board considers the current rating period for both the orthopedic and neurological symptoms to close as of June 4, 2013.  The period June 5, 2013, forward, is addressed in the remand portion of the decision below.

In light of all of the above, the Board finds that the low back disorder has more nearly approximated 10 percent throughout the rating period, and that 10 percent compensates the Veteran for his earning impairment to the extent practical for the disorder.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5237.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period on appeal where the low back disorder manifested with more severity.  However, in this case, based on the facts described above, the Board finds no factual basis for a staged rating.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an evaluation higher than 10 percent for lumbosacral strain for the period prior to June 5, 2013 is denied.


REMAND

As concerns the cervical spine claim, the Veteran asserted at the hearing that it is due to or aggravated by the service-connected low back disorder.  It has not been adjudicated on that basis.  As concerns, the LLE claim, the Veteran has never identified a specific joint that is the subject of this claim.  A February 2013 rating decision denied entitlement to service connection for bilateral knee and ankle disorders, and shin splints.  (02/04/2013 VBMS-Rating Decision-Codesheet)  The decision was not appealed, and it is now final.  See 38 C.F.R. § 20.302.  The AOJ should contact the Veteran and his representative and ascertain if the Veteran's claim is in fact one for LLE sciatica.  If so, that disorder is included in the evaluation of the low back disorder.

The Veteran's left elbow is currently rated under 38 C.F.R. § 4.71a, DC 5206, which rates the joint on the basis of motion on flexion and extension.  See 38 C.F.R. § 4.71a, Plate I.  A June 2013 entry in the private records, however, notes that on examination, the left elbow had pain on supination.  (07/03/2013 VBMS-Medical Treatment-Non-Government Facility, p. 8)  See id.  Limitation of pronation or supination is rated under DC 5213.  Additional medical assessment is needed to determine if the pain on supination is part of the left elbow service-connected symptomatology and, if so, a determination as to whether there is LOM and to what extent.

As concerns the claim for a temporary total rating for the right shoulder surgery, the medical evidence clearly shows that the surgery was not related to the currently service-connected rhomboid strain but to a labrum tear.  Further, in order for the rhomboid strain to be properly rated, its symptomatology must be distinguished from other right shoulder pathology.  Thus, the claims are intertwined.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the referred issue.  Contact the Veteran and seek clarification as to the specific joint or symptomatology he is claiming as concerns the LLE.  The AOJ will determine what additional development is indicated based on the Veteran's response.

2.  The AOJ will insure that all related treatment records generated since the February 2014 Supplemental Statement of the Case (SSOC) are obtained and included in the claims file.

3.  After the above is complete, the AOJ will arrange examinations of the Veteran to address the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed cervical spine disorder is due to the service-connected lumbar spine disorder?  If the answer is, No, is it at least as likely as not (probability of at least 50 percent) that the service-connected lumbar spine disorder chronically worsens the cervical spine disorder?  If so, please provide the degree of aggravation stated in terms of a percentage.

The examiner must consider the Veteran's lay reports in arriving at an a opinion; and, all opinions must be fully explained.

The AOJ will also ask the medical examiner to conduct an examination of the right elbow to determine the current extent and severity of the disorder.  Reference the private PT records of June 2013 and ask the examiner to determine if there is any active symptoms on pronation or supination; and, if so, is it part of the service-connected symptomatology?

The AOJ will also ask the medical examiner to identify all service-connected pathology of the right shoulder as well as its extent and severity.

The AOJ will also ask the medical examiner to determine the current extent and severity of the lumbar spine disorder, to include whether any associated neurological symptomatology is present.

As concerns the examinations of all joints, the examiner is asked to insure that ROM testing complies with the requirements of Correia.  Further, aside from addressing the ROM of all joints examined, the examiner is requested to specifically address the extent, if any, of functional loss of use of any joint due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.

4.  After the above is complete, review the issues on appeal de novo.  If the decision remains in any way adverse to the Veteran, issue him and his representative an SSOC and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


